Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 1/18/2022, Applicant amended claims 1, and 8, cancelled claim 7; claims 1 – 6, 8 - 14 are pending in this application.

Response to Arguments
Regarding claim 8, the previous office action interpreted the claim, due to a 35 USC 112 (b) rejection, to depend upon claim 7. Applicant amended claim 8 to overcome the 35 USC 112 (b) rejection but did not incorporate the limitations of claim 7. Claim 8 in this office action is rejected since the applicant has changed the scope of the claim.
Regarding claim 1, the claim requires “a single plunger” as described in figure 5 of the disclosure. Claims 2 and 3, the claims requires a plurality of plungers (a first and a second) either connected (as shown in figures 3a and 3b) or disconnected (as shown in figures 4a – 4e) respectively. Claims 2 and 3 depend upon claim 1, as such they do not have written description support for the claimed subject matter. 
Applicant’s amendment to claim 8 overcomes the 35 USC 112 (b) rejection of the previous office action.
Examiner’s attempt to contact applicant on 2/7/2022 regarding expediting prosecution were unsuccessful.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Objections
Claim 12 is objected to because of the following informalities:  the limitation “a plunger arrangement” should read “the plunger arrangement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim requires “a single plunger” as described in figure 5 of the disclosure. Claims 2 and 3, the claims requires a plurality of plungers (a first and a second) either connected (as shown in figures 3a and 3b) or disconnected (as shown in figures 4a – 4e) respectively. Examiner maintains claim 1, as amended, is not a generic claim and claims 1, 2, and 3 are directed toward three different embodiments. Claims 2 and 3 depend upon claim 1, as such they do not have written description support for the claimed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Document (EP 2831474).
Regarding claim 8, the preamble of the claim describes the claimed intended use of the claimed apparatus, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
The European patent document discloses a valve comprising a first tubular section (5), a second tubular section (6) and a third tubular section (7), each tubular section having a respective first end and a respective second end, wherein the tubular sections are joined together at their respective second end (as shown in the figure), valve seat means arranged at least at the respective second end inside the first tubular section and inside the second tubular section, and a plunger arrangement (27, 28) inside the valve, the plunger arrangement being configured to selectively interact with the valve seat means to close and open at least the first tubular section (5) and the second tubular section (6) in response to a magnetic field provided by a first solenoid arrangement (29) arranged at the second end of the first tubular section and a magnetic field provided by a second solenoid arrangement (30) arranged at the second end of the second tubular section, where the plunger arrangement comprises:347067031.1U.S. Application No. 17/259,709 Filed: January 12, 2021a first plunger (27) arranged at the second end inside the first tubular section (5), a second plunger (28) arranged at the second end inside the second tubular section (6), where the first plunger and the second plunger are suspended by respective support means (examiner maintains the suspension is similar to applicant’s disclosure of ball type valve element shown in figure 4e) that are arranged inside the valve, and where any of the first plunger (27) or the second plunger (28) is a ball.

Allowable Subject Matter
Claims 1, 6, 9 – 11, and 14 are allowed.
Claims 12 – 13 are allowed subject to the claim objection being addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753